DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 6, and 7 are allowable for disclosing:
calculation information to be used for calculation of an estimated yaw rate in a case that a measured yaw angle, for a second processing time subsequent to the first processing time, is not obtained, 
calculate the estimated yaw rate for the second processing time based on the speed of the moving body and the corrected calculation from the first processing time during which the measured yaw angle was obtained.

Iida (JP Publication No. 2008/032632) discloses a method of calibrating a yaw rate sensor based on a theoretical yaw rate and a vehicle speed. However, Iida fails to teach calculation information to be used for calculation of an estimated yaw rate in a case that a measured yaw angle, for a second processing time subsequent to the first processing time, is not obtained, calculate the estimated yaw rate for the second 
Takeshi (JP Publication No. 2013/147182) discloses a method of controlling a vehicle when a lateral acceleration sensor fails. Where a proportionally coefficient is calculated based on lateral acceleration and steering torque. However, Takeshi fails to teach calculation information to be used for calculation of an estimated yaw rate in a case that a measured yaw angle, for a second processing time subsequent to the first processing time, is not obtained, calculate the estimated yaw rate for the second processing time based on the speed of the moving body and the corrected calculation from the first processing time during which the measured yaw angle was obtained.

Dependent Claims 2-5 are allowable for depending from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863